Citation Nr: 0617111	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral foot strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.P., and T.W.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In December 2003, the veteran testified at a video conference 
hearing before a Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.  That judge has since 
retired from the Board and the veteran was offered the 
opportunity for a new hearing.  He did not request a new 
hearing in response to a letter sent in November 2005.  
Therefore, the Board will not schedule the veteran for 
another hearing.

A statement from the veteran received in January 2006 
indicates the veteran's desire to file a claim for a total 
disability rating based on individual unemployability (TDIU).  
This issue is referred to the RO for appropriate development 
and adjudication.




REMAND

VA has not sent VCAA notice to the veteran with respect to 
his attempt to reopen claims for service connection.  VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  Specifically, the RO should inform 
the veteran of what is necessary for his claims to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically 
inform the veteran what actions it will take, what actions 
the veteran needs to take and should also inform him that he 
should submit all available evidence.  See, Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App., March 31, 2006).  The 
RO should ensure that the veteran is provided correct notice 
of what is needed for a claim to be reopened, including 
informing him of the specific basis for any previous denial, 
as well as informing him of what the terms "new" and 
"material" mean under the law and regulations.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.  
The RO should specifically inform him of 
the criteria for reopening a claim 
including specifically defining what 
"new" and "material" mean, as well as 
informing the veteran of the specific 
basis of the previous denials of his 
claims for service connection for a 
bilateral foot strain, a left ankle 
strain, diabetes mellitus, and left ear 
hearing loss.  See, Kent v. Nicholson, No 
04-181 (U.S. Vet App., March 31, 2006).

2.  The veteran's claims should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






